

Exhibit 10.2
 
December 23, 2008
 
Mr. Robert A. Eberle
 
7 Rockrimmon Road
 
North Hampton, NH 03862
 
Dear Rob:
 
Reference is made to your Amended and Restated Employment Agreement with
Bottomline Technologies (de), Inc. (the “Company”) dated as of November 21, 2002
(the “Agreement”) and amended as of September 30, 2005 and November 16, 2006
(the “Amendments” or, respectively, the “2005 Amendment” and the “2006
Amendment”).  In all respects, the Agreement and the Amendments shall remain in
full force and effect, provided, however, that:
 
1.  
It is agreed that Section 3.1 of the Agreement is hereby amended to include the
following sentence at the end of the paragraph: “Bonuses will under normal
circumstances be paid within 90 days of the end of the quarter in which they are
earned provided however that bonuses earned in the first or second quarters of
the Company’s fiscal year will be paid no later than September 15th of the
calendar year following the calendar year in which the bonuses were earned, and
bonuses earned in the third and fourth quarters of the Company’s fiscal year
will be paid no later than March 15th of the calendar year following the
calendar year in which the bonuses were earned”

 
2.  
It is further agreed that Section 5.4 is hereby amended and restated in its
entirety to read as follows:

 
“At the election of the Employee, as a result of an Involuntary
Termination.  For the purposes of this Agreement, “Involuntary Termination”
shall mean:
 
(i)           a material diminution in the Employee's authority, duties or
responsibilities;
 
(ii)           a material reduction in the Employee’s base compensation (as
increased from time to time), other than in connection with a Company-wide
reduction in salaries;
 
(iii)           a material diminution in the authority, duties, or
responsibilities of the board of directors to whom the Employee is required to
report, including a requirement that the Employee report to a corporate officer
or employee instead of reporting directly to the board of directors;
 
(iv)           a material diminution in the budget over which the Employee
retains authority;
 
(v)           the imposition of a requirement by the Company, any person in
control of the Company or any successor to the Company, that the location at
which the Employee performs his principal duties for the Company or any
successor to the Company be changed to a new location outside the radius of 50
miles from the then current location; or
 
(vi)           any breach by the Company of any material provision of this
Agreement;
 
provided, however, that no such event or condition shall constitute an
Involuntary Termination unless (x) the Employee gives the Company a written
notice of termination no more than 90 days after the initial existence of such
condition; (y) the grounds for termination (if susceptible to correction) are
not corrected by the Company within 30 days of its receipt of such notice; and
(z) the Employee’s termination of employment occurs within two years following
the Company’s receipt of such notice.
 
The right of the Employee to terminate his employment as a result of an
Involuntary Termination shall not be affected by the Employee’s disability, or
the fact that the Employee at such time may have an offer of employment from
another employer or any other reason for terminating his employment with the
Company.”
 
3.  
It is further agreed that Section 6.1 is hereby amended to include the following
sentence at the end of the paragraph: “Such payment shall be paid to the
Employee in a lump sum within ten (10) business days following the date of
termination.”

 
4.  
It is further agreed that Section 6.2 is hereby amended to include the following
sentence at the end of the paragraph: “Such payment shall be paid to the estate
of the Employee or to the Employee, as the case may be, in a lump sum within ten
(10) business days following the date of termination.”

 
5.  
It is further agreed that Sections 6.3.1(i), 6.3.2(i), 6.4.1(i) and 6.4.2(i) are
hereby amended to include the following language in the first sentence,
respectively: “the Company shall pay to the Employee in a lump sum, within ten
(10) business days after the termination of the Employee’s employment…”

 
6.  
It is further agreed that Sections 6.3.1(ii), 6.3.2(ii), 6.4.1(ii) and 6.4.2(ii)
are hereby amended to include the following language at the end of the sentence,
respectively: “provided, however, that any benefits coverage provided by the
Company that continues beyond the COBRA coverage period shall be administered in
accordance with the Company’s ordinary payroll practices;”

 
7.  
It is further agreed that Section 6.10 (as added by the 2006 Amendment) is
hereby amended and restated in its entirety to read as follows:

 
“Compliance with Section 409A.   Subject to the provisions in this Section 6.10,
any severance payments or benefits under this Agreement shall begin only upon
the date of the Employee’s “separation from service” (determined as set forth
below) which occurs on or after the date of termination of the Employee’s
employment.  The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to the Employee under this
Agreement:
 
(i)           It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”).  Neither the Company nor the Employee shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.
 
(ii)            If, as of the date of the Employee’s “separation from service”
from the Company, the Employee is not a “specified employee” (within the meaning
of Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.
 
(iii)           If, as of the date of the Employee’s “separation from service”
from the Company, the Employee is a “specified employee” (within the meaning of
Section 409A), then:
 
a.           Each installment of the severance payments and benefits due under
this Agreement that, in accordance with the dates and terms set forth herein,
will in all circumstances, regardless of when the separation from service
occurs, be paid within the Short-Term Deferral Period (as hereinafter defined)
shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A.  For purposes of this Agreement, the “Short-Term Deferral Period”
means the period ending on the later of the fifteenth day of the third month
following the end of the Employee’s tax year in which the separation from
service occurs and the fifteenth day of the third month following the end of the
Company’s tax year in which the separation from service occurs; and
 
b.           Each installment of the severance payments and benefits due under
this Agreement that is not described in Section 6.10(iii)(a) above and that
would, absent this subsection, be paid within the six-month period following the
Employee’s “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, the Employee’s death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following the Employee’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
severance payments and benefits if and to the maximum extent that such
installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service).  Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the Employee’s second taxable year following the taxable year in
which the separation from service occurs.
 
(iv)            The determination of whether and when the Employee’s separation
from service from the Company has occurred shall be made and in a manner
consistent with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h).  Solely for purposes of this Section 6.10(iv), “Company”
shall include all persons with whom the Company would be considered a single
employer under Section 414(b) and 414(c) of the Code.
 
(v)           All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
any reimbursement is for expenses incurred during the Employee’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.”


 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 

By execution of this letter, you hereby agree to the foregoing amendment of the
Agreement and reaffirm your obligations under the Agreement.
 
Very truly yours,
 
Bottomline Technologies (de), Inc.
 

             
December 23, 2008 
By:
/s/ Joseph L. Barry, Jr.       Joseph L. Barry, Jr.       Chairman of
Compensation Committee          


                                          

  Accepted and Agreed:          
December 23, 2008 
By:
/s/ Robert A. Eberle       Robert A. Eberle                  

 
 